Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-19-00228-CV

                     In the Interest of T.N.J.J., D.J., and B.B.M., Children

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-PA-02673
                    Honorable Charles E. Montemayor, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. No costs are assessed against appellant because he qualifies as indigent. See TEX. R.
APP. P. 20.1.

       SIGNED November 27, 2019.


                                                _____________________________
                                                Irene Rios, Justice